FILED
                             NOT FOR PUBLICATION                            MAR 14 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CARLOS HUMBERTO LOZA-                            No. 09-73869
GONZALEZ,
                                                 Agency No. A094-448-536
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Carlos Humberto Loza-Gonzalez, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for asylum, withholding of removal, and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163,

1166 (9th Cir. 2008), except to the extent that deference is owed to the BIA’s

determination of the governing statutes and regulations, Simeonov v. Ashcroft, 371

F.3d 532, 535 (9th Cir. 2004). We review for substantial evidence factual findings.

Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the

petition for review.

        Loza-Gonzalez contends he suffered past persecution and that he has a well-

founded fear of future persecution by gangs in El Salvador. Substantial evidence

supports the agency’s finding that Loza-Gonzalez failed to show past persecution

or a well-founded fear of future persecution on account of a protected ground. See

INS v. Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992); Parussimova v. Mukasey,

555 F.3d 734, 740-41 (9th Cir. 2009) (“[t]he Real ID Act requires that a protected

ground represent ‘one central reason’ for an asylum applicant’s persecution”).

Accordingly, Loza-Gonzalez’s asylum claim fails.

        Because Loza-Gonzalez failed to meet the lower burden of proof for asylum,

his claim for withholding of removal necessarily fails. See Zehatye, 453 F.3d at

1190.

        Finally, substantial evidence supports the BIA’s determination that Loza-


                                          2                                      09-73869
Gonzalez is not entitled to CAT relief because he failed to demonstrate it is more

likely than not that he will be tortured by or with the acquiescence of the El

Salvadorean government if he returns to El Salvador. See Silaya v. Mukasey, 524

F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                           3                                     09-73869